UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6527



JAMES E. CLIFTON,

                                            Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION; FEDERAL
BUREAU OF PRISONS; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-1993-AM)


Submitted:   July 2, 1998                   Decided:   July 29, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James E. Clifton, Appellant Pro Se. Robert Andrew Spencer, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed pursuant to 28 U.S.C. § 2241 (1994). We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Clifton v. United States Parole Comm’n, No. CA-97-

1993-AM (E.D. Va. Mar. 10, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2